Title: [Diary entry: 7 May 1791]
From: Washington, George
To: 

Saturday 7th. Before break I visited the Orphan House at which there were one hund. & Seven boys & girls. This appears to be a charitable institution and under good management. I also viewed the City from the balcony of  Church from whence the

whole is seen in one view and to advantage. The Gardens & green trees which are interspersed adding much to the beauty of the prospect. Charleston stands on a Pininsula between the Ashley & Cowper Rivers and contains about 1,600 dwelling houses and nearly 16,000 Souls of which about 8,000 are white. It lies low with unpaved Streets (except the footways) of Sand. There are a number of very good houses of Brick & wood, but most of the latter. The Inhabitants are wealthy—Gay—& hospitable; appear happy, & satisfied with the Genl. Governmt. A cut is much talked off between the Ashley & Santee Rivers but it would seem I think, as if the accomplishment of the measure was not very near. It would be a great thing for Charleston if it could be effected. The principal exports from this place is Rice, Indigo and Tobacco; of the last from 5 to 8,000 Hhds. have been exported, and of the first from 80 to 120,000 Barrels.